Case: 3:19-cv-00402-MJN-SLO Doc #: 98 Filed: 02/02/21 Page: 1 of 3 PAGEID #: 800




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JAMES E. WASHINGTON,

       Plaintiff,                                    Case No. 3:19-cv-402

vs.

VENDORS RESOURCE
MANAGEMENT, et al.,                                  District Judge Michael J. Newman
                                                     Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

             ORDER AND ENTRY: (1) ADOPTING THE TWO REPORT AND
RECOMMENDATIONS OF THE UNITED STATES MAGISTRATE JUDGE (DOCS. 71,
72); (2) GRANTING DEFENDANTS’ RULE 12 MOTIONS (DOCS. 13, 14, 27, 39, 45, 61);
     (3) DISMISSING PRO SE PLAINTIFF’S COMPLAINT; (4) DENYING PRO SE
PLAINTIFF’S MOTIONS FOR LEAVE TO FILE AN AMENDED COMPLAINT (DOCS.
73, 97); (5) DENYING AS MOOT ALL OTHER PENDING MOTIONS (DOCS. 84, 85, 86,
       87, 91, 92, 94, 96); AND (6) TERMINATING THIS CASE ON THE DOCKET
______________________________________________________________________________

       This pro se civil case is before the Court on the two Report and Recommendations

(“R&Rs”) issued by United States Magistrate Judge Sharon Ovington, to whom this case was

referred pursuant to 28 U.S.C. § 636(b). See docs. 71, 72. In those R&Rs, Judge Ovington

addresses the numerous motions to dismiss and/or for judgment on the pleadings filed by

Defendants in this case. See docs. 13, 14, 27, 39, 45, 61.

       In addressing those motions, Judge Ovington construed Plaintiff’s complaint to allege

federal claims of employment discrimination under Title VII of the Civil Rights Act of 1964, as

well as various claims arising under Ohio law. See docs. 71, 72. Finding that Plaintiff fails to

allege exhaustion of administrative remedies, fails to allege facts sufficient to meet a prima facie

case of discrimination, and fails to identify with any specificity the purported discriminatory

conduct engaged in by each named Defendant, Judge Ovington recommends that Defendants’ Rule
Case: 3:19-cv-00402-MJN-SLO Doc #: 98 Filed: 02/02/21 Page: 2 of 3 PAGEID #: 801




12 motions be granted as to Plaintiff’s federal claims and, as a result, this case be closed on the

Court’s docket. Docs. 71, 72. Because Plaintiff’s federal claims are subject to dismissal under

Fed. R. Civ. P. 12(b)(6), Judge Ovington also concludes that Plaintiff’s state-law claims should be

dismissed in the absence of diversity jurisdiction, which is lacking in this case.

        Pro se Plaintiff filed objections to Judge Ovington’s two R&Rs. Doc. 74. Plaintiff’s

objections do not appear to address the substance of Judge Ovington’s conclusions, however. Id.

Nevertheless, as required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has reviewed

the comprehensive findings of the Magistrate Judge and considered de novo all filings in this

matter, including a liberal construction of pro se Plaintiff’s complaint, objections, and other

filings.1 Upon a careful de novo consideration of the foregoing, the Court determines that the two

R&Rs (docs. 71, 72) should be adopted in full, and that Plaintiff’s objections should be overruled.

        Accordingly, the Court: (1) ADOPTS the Reports and Recommendations of the Magistrate

Judge (docs. 71, 72); (2) OVERRULES Plaintiff’s objections (doc. 74); (3) GRANTS

Defendants’ Rule 12 motions (docs. 13, 14, 27, 39, 45, 61); and (4) DISMISSES Plaintiff’s

complaint (doc. 1). In addition, the Court DENIES Plaintiff’s motions for leave to amend the

complaint (docs. 73, 97) because the proposed amendments would not cure the alleged deficiencies

in the complaint and, therefore, granting the requested leave to amend would be futile. The Court




        1
            While pro se pleadings are “to be liberally construed” and are “held to less stringent standards
than formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007), pro se parties must
still satisfy basic pleading requirements. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989). The Court is
“not required to conjure up allegations not pleaded or guess at the nature of an argument.” Brown v. Wal-
Mart Stores, Inc., 507 F. App’x 543, 547 (6th Cir. 2012). In other words, “while [a pro se] plaintiff is not
required to recite chapter and verse of the statute upon which he relies, he must provide the court and the
defendant with sufficient information about the basis for his claim to satisfy federal notice pleading
requirements.” Hawkins v. Youngstown Mun. Court, No. 4:12CV1029, 2012 WL 4050167, at *2 (N.D.
Ohio Sept. 13, 2012).

                                                     2
Case: 3:19-cv-00402-MJN-SLO Doc #: 98 Filed: 02/02/21 Page: 3 of 3 PAGEID #: 802




further DENIES AS MOOT all other remaining pending motions (docs. 84, 85, 86, 87, 91, 92,

94, 96). Finally, the Court TERMINATES this case on the docket.

        IT IS SO ORDERED.



Date:   February 2, 2021                        s/ Michael J. Newman
                                                Hon. Michael J. Newman
                                                United States District Judge




                                            3
